DETAILED ACTION
                                                            Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 6/20/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/20/2019 and 9/10/2020 and 10/15/2020 and 3/3/2021 and 12/21/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 ,15 ,16,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (2021/0121063 A1) in view of Hillman (2016/0327779 A1).
 Regarding claim 1, Shi et al discloses (refer to figures 1-3) an optical component for retinal imaging (abstract)  comprising: a light source module (1) , a beam splitter(201) (paragraph 0066), an imaging module, a scanning module (3), and a flat field objective lens (403) (paragraph 0066), wherein the flat field objective lens  (403) is disposed between the scanning module and a detection position, the light source (1)  module is configured to emit, to the beam splitter (201), a detection light for illuminating a fundus, the detection light being guided by the beam splitter to the scanning module and emitted to the detection position through the scanning module (3) and the flat field objective lens, reflected light from the detection position is able to pass through the scanning module and reaches the beam splitter (201), and is guided by the beam splitter to the imaging module, wherein the scanning module(3) comprises a scanning objective lens (402) reciprocally movable along a central axis of the scanning objective lens, and the flat field objective lens (403) is reciprocally movable along a central axis of the flat field objective lens (paragraph 0066).  
Shi et al discloses all of the claimed limitations except an imaging module.
Hillman discloses an imaging module (132) (paragraph 0170).
It would be obvious to add an imaging module in to the Shi an optical component for the purpose of capable of conveying illumination light into a subject and receiving image light returning from multiple depth over a surface or within the subject at a single instant as taught by Hillman (paragraph 0004). 

Regarding claim 2, Shi et al discloses wherein the scanning module (3)  comprises a first guide rail (403) extending in a direction coinciding with the central axis of the scanning objective lens, and the scanning objective lens is slidably disposed on the first guide rail (paragraph 0087).  
Regarding claim 3, Shi et al discloses wherein the optical component comprises a second guide rail (601) extending in a direction coinciding with the central axis of the flat field objective lens, and the flat field objective lens is slidably disposed on the second guide rail.  
Regarding claim 4, Shi et al discloses further comprising a first cylindrical lens disposed between the beam splitter (103) and the scanning module (3)   and configured to convert a beam passing through the beam splitter into a linear beam and cause the linear beam to be emitted to the scanning module.  
Regarding claim 15,  combination of Shi et al  in view of Hillman  discloses wherein the beam splitter (201) is disposed between the light source module and the scanning module such that light emitted by the light source module is able to pass through the beam splitter and reach the scanning module, the beam splitter (201) is able to reflect reflected light from the detection position to the imaging module, the scanning module and the flat field objective lens (403) are arranged on a first straight line, the imaging module is disposed on a second straight line perpendicular to the first straight line such that detection light emitted by the light source module is able to pass through the beam splitter, and reflected light from the detection position is able to be reflected by the beam splitter to the imaging module (paragraph 0066).  
Regarding claim 16, combination of Shi et al  in view of Hillman  discloses wherein the beam splitter (201) comprises a first light reflection portion and a first light transmission portion formed on the first light reflection portion, the first light reflection portion has a reflection surface facing the scanning module, the detection light emitted by the light source module is able to pass through the first light transmission portion, and the reflected light from the detection position is able to be reflected by the first light reflection portion to the imaging module.  
Regarding claim 21, combination of Shi et al in view of Hillman a retina imaging device, comprising an optical component and a processor (9), the optical component is the optical component of the processor comprises an image generation module configured to generate a corresponding image according to the light emitted from the imaging module (figure 1, Shi et al).  
Regarding claim 22, combination of Shi et al  in view of Hillman  comprising an optical component and a processor (9) , wherein the optical component is the optical component of  the processor comprises an image generation module configured to generate a corresponding image according to the light emitted from the imaging module, and the image generation module is further configured to generate a corresponding image according to light emitted from the second imaging objective lens (figure 1, shi et al ).   


Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (2021/0121063 A1) in view of Hillman (2016/0327779 A1) further in view of Muller et al (2010/0128221 A1).
Regarding claim 13, depends on claim 1, Shi et al in view of Hillman discloses the imaging module (132) did not disclose a second cylindrical lens, a slit aperture and a linear array photodetector which are arranged in sequence at a light exiting side of the first imaging objective lens, wherein the slit aperture, the light source module and the detection position are at conjugate positions.  
However, Muller et al discloses a second cylindrical lens (paragraph 0024), a slit aperture (56) (figure 3, paragraph 0061) and a linear array photodetector which are arranged in sequence at a light exiting side of the first imaging objective lens, wherein the slit aperture, the light source module and the detection position are at conjugate positions.  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a slit aperture and a second cylindrical lens in to the Shi et al in view of Hillman an optical component for the purpose of the device is suitable for providing screening for eye disease and device is able to operate in extreme heat and cold weather as taught by Muller (paragraph 0019).
Regarding claim 14, combination of Shi et al in view of Hillman further in view of Muller et al discloses wherein the slit aperture (56) (figure 3, paragraph 0061) has a slit whose width is equal to Airy disk diameter of the first imaging objective lens.  


Allowable Subject Matter
5.  Claims 5-12 , 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.     The following is a statement of reasons for the indication of allowable subject matter:  wherein the light source module comprises a broadband point light source, a collimating lens and a first filter group which are arranged in sequence, the broadband point light source is configured to emit broadband lasers having a plurality of wavelengths, the first filter group comprises a plurality of first filters, a number of the first filters being equal to a number of the plurality of wavelengths of the lasers emitted by the broadband point light source, the first filters are capable of filtering the lasers emitted from the broadband point light source into lasers each having a predetermined wavelength, and each of the plurality of first filters is detachably disposed in an optical path of the optical component; and the imaging module comprises a first imaging objective lens and a second filter group, the second filter group is disposed between the beam splitter and the first imaging objective lens such that light reflected by the beam splitter enters the first imaging objective lens after passing through the second filter group, the second filter group comprises a plurality of second filters, and the plurality of the second filters are capable of transmitting fluorescence having different wavelengths, respectively.  
Regarding claim 9, wherein the scanning module further comprises a galvanometer scanner and a first dichroic beamsplitter, the first dichroic beamsplitter and the scanning objective lens are sequentially arranged between the galvanometer scanner and the flat field objective lens; and the optical component further comprises a test-object module comprising a light-emitting array and a third imaging objective lens, the light-emitting array comprises a plurality of light- emitting elements each being independently controllable, light emitted by any one of the light- emitting elements is able to be emitted into the third imaging objective lens, directed to the first dichroic beamsplitter after being focused by the third imaging objective lens and reflected by the first dichroic beamsplitter to the flat field objective lens and  the beam splitter is disposed between the imaging module and the scanning module, the imaging module, the beam splitter, the scanning module and the flat field objective lens are arranged on a third straight line, the light source module is disposed on a fourth straight line perpendicular to the third straight line such that detection light emitted by the light source module is able to be emitted onto the beam splitter and reflected by the beam splitter to the scanning module, and reflected light from the detection position is able to pass through the beam splitter and reach the imaging module.  
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/7/2022